Case 3:20-cv-00038-CRS-CHL Document 45 Filed 04/12/21 Page 1 of 7 PageID #: 519




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


 DAVIS ELECTRONICS CO., INC.                                                        PLAINTIFF

 vs.                                                 CIVIL ACTION NO. 3:20-CV-038-CRS

 SPRINGER CAPITAL, LLC, et al.                                                  DEFENDANTS


                                  MEMORANDUM OPINION

        This matter is before the Court on the motion of the Plaintiff, Davis Electronics Company,

 Inc. (“Davis Electronics”), for leave to file an amended complaint. DN 29. Defendants, Springer

 Capital, LLC (“Springer Capital”) and SC Echo Associates, LLC (“SC Echo Associates”), filed a

 response in opposition to Davis Electronics’ motion. DN 32. Davis Electronics then filed a reply.

 DN 35. The matter is now ripe for review.

        For the reasons stated herein, Davis Electronics’ motion will be granted.

                                       I. BACKGROUND

        Davis Electronics filed a complaint in Jefferson County Circuit Court against Springer

 Capital and SC Echo Associates. DN 1-3 at 15-21. Defendants timely removed the action to our

 Court but failed to file a responsive pleading to Davis Electronics’ Complaint. DN 1. As a result,

 Davis Electronics moved for default judgment. DN 5. Defendants then moved for leave to file a

 late answer. DN at 6. Upon consideration, the Court issued an order that remanded Davis

 Electronics’ motion for default judgment and granted Defendants’ motion for leave to file a late

 answer. DN 8.

        The case continued to progress and the Court referred the matter to Magistrate Judge Colin

 H. Lindsay “for resolution of all litigation planning issues, entry of scheduling orders,
Case 3:20-cv-00038-CRS-CHL Document 45 Filed 04/12/21 Page 2 of 7 PageID #: 520




 consideration of amendments thereto, and disposition of all non-dispositive matters, including

 discovery issues.” DN 13 at 1. Judge Lindsay entered a scheduling order in June 2020, which

 provides that “[a]ny motions for joinder of parties or amendment of pleadings [must] be filed no

 later than November 15, 2020.” DN 16 at 2. Following a telephonic status conference with the

 parties in October 2020, Judge Lindsay issued an order that extended the deadline for motions

 regarding the “joinder of parties or amendment of pleadings” to “January 15, 2021.” DN 20 at 2.

 Judge Lindsay issued a similar order in December 2020, which stayed “[a]ll pending deadlines in

 this matter . . . pending further order from the Court,” after concluding that discovery was not

 “progressing according to the Rules of Civil Procedure . . . .” DN 23 at 1-2.

          On January 18, 2021, Davis Electronics filed a motion for leave to file an amended

 complaint. DN 29. The proposed amended complaint seeks to clarify the factual allegations and

 claims asserted in the Complaint, add two defendants, Thomas S. Greenwood III (“Greenwood”)1

 and Brookside Properties, Inc. (“Brookside Properties”), and join two plaintiffs, Gar Davis and

 Theresa Davis. DN 29-1.

          Defendants opposed Davis Electronics’ motion for leave to amend. DN 32.

                                                  II. ANALYSIS

          Davis Electronics argues that this Court should grant its motion for leave to amend for

 three reasons: (1) the motion is timely considering the Court’s order that stayed the deadline to

 amend pleadings and join parties, (2) the amended claims “aris[e] from and relate to the allegations

 in [the] original Complaint;” and (3) “Defendants will not be prejudiced by [the] amended pleading

 since discovery has not been progressing according to the Rules of Civil Procedure and in



 1
   The Plaintiffs seek to join Greenwood as an individual party defendant based on the equitable doctrine of “piercing
 the corporate veil,” which could allow them to hold him individually liable for the actions of corporations in which he
 is a shareholder or director if they prove certain elements.

                                                           2
Case 3:20-cv-00038-CRS-CHL Document 45 Filed 04/12/21 Page 3 of 7 PageID #: 521




 compliance with previous Court scheduling orders.” DN 29 at 1. On the other hand, Defendants

 contend that the Court should deny Davis Electronics’ motion because it is prejudicial, constitutes

 bad faith, and does not comply with the Court’s scheduling order. DN 32 at 1-3.

        A. Federal Rule of Civil Procedure 15(a)(2)

        Under Federal Rule of Civil Procedure 15(a), a party may amend its complaint as a matter

 of right within 21 days after serving the complaint or “if the pleading is one to which a responsive

 pleading is required, 21 days after service of a responsive pleading or 21 days after service of a

 motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). “In all other

 cases, a party may amend its pleading only with the opposing party’s written consent or the court’s

 leave. The court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

        The decision to allow a party to amend a pleading is committed to the sound discretion of

 the district court. Hayden v. Ford Motor Co., 497 F.2d 1292, 1294 (6th Cir. 1974). In evaluating

 whether to allow a proposed amendment, a court should consider several factors, including

 “[u]ndue delay in filing, lack of notice to the opposing party, bad faith by the moving party,

 repeated failure to cure deficiencies by previous amendments, undue prejudice to the opposing

 party, and futility of amendment.” Coe v. Bell, 161 F.3d 320, 341 (6th Cir. 1998) (quoting Brooks

 v. Celeste, 39 F.3d 125, 130 (6th Cir. 1994)). The Sixth Circuit has found that “[d]elay by itself is

 not sufficient to deny a motion to amend.” Hageman v. Signal L. P. Gas, Inc., 486 F.2d 479, 484

 (6th Cir. 1973); see also Duggins v. Steak 'N Shake, Inc., 195 F.3d 828, 834 (6th Cir. 1999); Moore

 v. City of Paducah, 790 F.2d 557, 562 (6th Cir. 1986). “Rather, the critical factors are notice and

 substantial prejudice.” Estes v. Kentucky Utilities Co., 636 F.2d 1131, 1134 (6th Cir. 1980); see

 also Wade v. Knoxville Utilities Bd., 259 F.3d 452, 458 (6th Cir. 2001).




                                                  3
Case 3:20-cv-00038-CRS-CHL Document 45 Filed 04/12/21 Page 4 of 7 PageID #: 522




        The party opposing the amendment has the burden of demonstrating that it would be

 prejudicial. See Duggins, 195 F.3d at 834; Moore, 790 F.2d at 562. In determining whether the

 nonmoving party will suffer undue prejudice, courts “consider whether the assertion of the new

 claim or defense would: require the opponent to expend significant additional resources to conduct

 discovery and prepare for trial; significantly delay the resolution of the dispute; or prevent the

 plaintiff from bringing a timely action in another jurisdiction.” Phelps v. McClellan, 30 F.3d 658,

 662–63 (6th Cir. 1994). “Prejudice does not exist, however, simply because allowing the

 amendment would force the opposing party to defend against a new or better-pleaded claim.”

 Conway v. Portfolio Recovery Assocs., LLC, No. CV 13-07-GFVT, 2014 WL 12862199, at *2

 (E.D. Ky. Oct. 30, 2014).

        B. Whether to Allow Davis Electronics’ Motion for Leave to Amend

        The Court finds that Defendants have not met their burden of showing why Davis

 Electronics’ proposed amended complaint should be rejected because none of the factors

 supporting denial are present. See Foman v. Davis, 371 U.S. 178, 182 (1962) (“In the absence of

 any apparent or declared reason—such as undue delay, bad faith or dilatory motive on the part of

 the movant, [or] . . . undue prejudice to the opposing party by virtue of allowance of the

 amendment—the leave sought should, as the rules require, be ‘freely given’”). First, in considering

 the alleged delay, Davis Electronics filed its motion in accordance with the Court’s applicable

 scheduling deadline. Judge Lindsay initially entered a scheduling order that required “any motions

 for joinder of parties or amendment of pleadings [to] be filed no later than November 15, 2020.”

 DN 16 at 2. This deadline was later extended to January 15, 2021. DN 20 at 2. Prior to the

 expiration of the January 15 deadline, though, Judge Lindsay entered an order that stayed “[a]ll

 pending deadlines in this matter . . . pending further order from the Court” because of ongoing



                                                 4
Case 3:20-cv-00038-CRS-CHL Document 45 Filed 04/12/21 Page 5 of 7 PageID #: 523




 discovery issues related to Davis Electronics’ “difficulty in obtaining responses to its discovery

 requests.” DN 23 at 1-2.

        Although it is true that Davis Electronics’ motion for leave to amend was filed after the

 deadline listed in the Court’s second scheduling order, Judge Lindsay’s December 2020 scheduling

 order, which stayed the deadlines for amendments of pleadings and joinder of parties, is

 controlling. See Harris v. Wells Fargo, No. 18-2400-JPM-DKV, 2019 WL 11583478, at *1 (W.D.

 Tenn. Feb. 20, 2019) (quoting Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003) (“Although

 Rule 15(a) instructs courts to ‘freely give leave [to amend] when justice so requires,’ a Rule 16(b)

 scheduling order ‘controls the course of the action . . . .’”). Thus, the concerns outlined above about

 how delay may cause prejudice to the opposing party are not at issue because Davis Electronics’

 motion for leave to amend, which was filed on January 18, complied with the Court’s applicable

 scheduling order and the parties still have ample time to conduct discovery.

        Second, the Court is satisfied that Defendants had adequate notice in this case. Springer

 Capital and SC Echo Associates do not assert that they were unaware of the factual allegations and

 claims articulated in the proposed amended complaint. Likewise, the Response fails to proffer any

 argument or evidence that the claims asserted against Greenwood and Brookside Properties do not

 comply with the Federal Rules of Civil Procedure or the Court’s scheduling order. Therefore, there

 is no prejudice based on lack of notice because Defendants failed to demonstrate that they would

 be unduly surprised by Davis Electronics’ amendments and each amendment asserts a claim that

 arises out of the conduct, transaction, or occurrence set out—or attempted to be set out—in the

 Complaint.

        Third, Defendants’ Response does not demonstrate that Springer Capital, SC Echo

 Associates, Greenwood, or Brookside Properties would be required to spend significant additional



                                                   5
Case 3:20-cv-00038-CRS-CHL Document 45 Filed 04/12/21 Page 6 of 7 PageID #: 524




 resources if the proposed amended complaint was allowed. Springer Capital, SC Echo Associates,

 and Brookside Properties do not address this factor whatsoever. However, Greenwood argues that

 the proposed amended complaint prejudices him because he would be required to expend

 substantial resources defending a claim that cannot be asserted against him since he acted in the

 scope of his “corporate position.” DN 32 at 1-2. But this is perfunctory. Greenwood does not state

 that the claims asserted against him are futile or support his contentions regarding an inability to

 “pierce the corporate veil” with any legal authority. Further, it is unlikely that Greenwood would

 be required to expend significant resources conducting discovery or preparing for trial because

 conspicuous factual overlap exists between the claims asserted against him and the other

 Defendants. Thus, in light of Rule 15’s liberal amendment policy and underlying principle that

 cases should be tried on their merits rather than the technicalities of the pleadings, as well as an

 absence of any authority to support Greenwood’s arguments, the Court concludes that Defendants

 will not have to spend significant additional resources defending the claims within the proposed

 amended complaint.

        Fourth, Defendants have not identified how the proposed amended complaint could

 significantly delay resolution of the dispute. Although it is true that the proposed amended

 complaint seeks to add claims and additional parties, the record reveals that this case is still in its

 infancy—discovery remains ongoing because of lingering disputes, and neither Springer Capital

 nor SC Echo Associates have moved to dismiss. Therefore, Davis Electronics’ proposed

 amendments would not prejudice Defendants’ ability to timely resolve the cause of action.

        Finally, Defendants do not offer any substantive arguments in opposition of adding Gar

 Davis and Theresa Davis as plaintiffs. Defendants argue that the Court should not permit these

 individuals to join the action because “the basis for granting leave to amend has not been satisfied”



                                                   6
Case 3:20-cv-00038-CRS-CHL Document 45 Filed 04/12/21 Page 7 of 7 PageID #: 525




 considering the information that forms the bedrock of their claims was known at the time the

 Complaint was filed. DN 32 at 3. But this is not a relevant consideration for whether “justice so

 requires.” Further, Defendants failed to provide the Court with any authority to support the

 proposition that joinder is sought in bad faith or would be prejudicial. Therefore, it is proper to

 join Gar Davis and Theresa Davis as plaintiffs in this action because Defendants failed to show

 that they would suffer undue prejudice or that the proposed amended complaint violated the

 Court’s applicable scheduling order.

        Accordingly, justice is served by allowing Davis Electronics’ proposed amended complaint

 because the delay here was short and Defendants have failed to demonstrate disadvantage or

 prejudice.

                                        III. CONCLUSION

        For the reasons discussed herein, Davis Electronics’ motion for leave to file an amended

 complaint will be granted by separate order.


         April 9, 2021




                                                 7
